Citation Nr: 0636440	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
June 11, 2001, to May 9, 2006, for residuals of a fractured 
left index finger.

2.  Entitlement to an evaluation in excess of 20 percent from 
May 9, 2006, for residuals of a fractured left index finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2003 decision by the RO.  By that 
decision the RO granted service connection for residuals of a 
broken left index finger with a noncompensable rating 
effective from June 11, 2001.

The veteran testified at a hearing in September 2004 held at 
the Albuquerque RO before the undersigned Board member.  He 
also presented additional evidence at that hearing for which 
he waived consideration by the RO.  In July 2005 the Board 
remanded the case for further development.  By a June 2006 
post-remand decision, the VA Appeals Management Center (AMC) 
granted a 20 percent evaluation for residuals of a broken 
left index finger effective from May 9, 2006 (the date of a 
VA examination).  The case has been returned to the Board for 
further consideration.  


FINDING OF FACT

The symptoms that the veteran experienced in June 2001 were 
similar to the symptoms he was experiencing when he was 
examined in May 2006; his fracture residuals have been 
tantamount to amputation with metacarpal resection.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent 
since June 11, 2001, for residuals of a broken left index 
finger have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2001); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Code 5153 (2006)

2.  The criteria for an evaluation in excess of 20 percent 
since May 9, 2006, for residuals of a broken left index 
finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5153 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he is due an initial compensable 
rating for the residuals of his broken left index finger 
effective from June 11, 2001.  He also seeks an evaluation in 
excess of 20 percent from May 9, 2006, asserting that his 
left index finger disorder merits a higher rating.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim of service 
connection for residuals of his broken left index finger, a 
VCAA notice letter was sent in July 2001, prior to the RO's 
March 2003 decision.  That letter informed the veteran of the 
evidence necessary to substantiate his claim of service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
or to send the evidence itself.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's appeal for an initial 
compensable evaluation for service-connected residuals of his 
broken left index finger, notice regarding the underlying 
service connection claim was provided prior to adjudication 
by the RO.  Subsequently, by issuance of a statement of the 
case in response to the veteran's notice of disagreement with 
the initial rating, the RO addressed the elements of his 
claim for a higher rating.  Dingess, 19 Vet. App. at 490-91.  
Consequently, no further action is required under the VCAA.  
Id.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment.  He was afforded a VA examination relating to his 
appeal for an initial compensable evaluation for his service-
connected broken left index finger during May 2006.   The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

By a March 2003 decision the RO granted service connection 
for residuals of a broken left index finger with a 
noncompensable rating effective from June 11, 2001.  That 
initial noncompensable rating was assigned under the rating 
criteria for finger disorders pursuant to 38 C.F.F. § 4.71a, 
Diagnostic Code 5225 (as amended, prior to, and subsequent 
to, August 26, 2002).  

After the Board's July 2005 remand of the case for further 
development, the veteran was afforded a VA orthopedic 
examination of his left index finger and hand on May 9, 2006.  
The examiner diagnosed the veteran's left index finger 
problem as being the equivalent to an amputation of the left 
index finger with left second metacarpal resection.  In June 
2006, based on that diagnosis, the AMC granted a 20 percent 
evaluation pursuant to the rating criteria at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5153.  The AMC granted an effective 
date of May 9, 2006, the date of the VA examination.  It 
denied a compensable initial evaluation for the period from 
June 11, 2001 to May 9, 2006.

In his October 2003 notice of disagreement, the veteran, who 
works as a rural postal carrier, described how he needs to 
use his left hand at work, how he suffers daily with cramps 
and pain with repetitive hand movements in his work, and how 
his daily activities at home had been limited as well.  He 
contended that he felt his disability should be granted a 50 
percent evaluation.  Similar arguments were made by the 
veteran in his testimony at his September 2004 hearing.  
After the AMC's June 2006 decision, in July and October 2006 
statements, the veteran's representative contended that 
earlier reports of private examinations in the record support 
the award of an initial compensable evaluation for the 
veteran's service-connected residuals of broken left index 
finger. 

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence favors the grant of an 
assignment of an initial evaluation of 20 percent, but no 
higher, for residuals of the veteran's broken left index 
finger, effective from June 11, 2001.  

The Board notes that, in his initial claim for service 
connection filed in June 2001, the veteran stated that his 
left hand had never healed, and that the hand had deformity, 
with arthritis and continuous pain.  He noted that he never 
had treatment for his left index finger and hand since active 
duty.  In his June 2002 notice of disagreement the veteran 
stated that he had become addicted to alcohol and drugs 
during service, and that that addiction followed him home, 
causing bad relationships, heartaches, divorces, jobs, 
suicidal thoughts, and treatment in five treatment centers.  
He said that his mental pain at the time had masked the 
physical pain in his left hand.  Now he had been sober for 
the past eleven years, during which period the pain in his 
left index finger and hand had become more noticeable, and 
had become progressively worse.

In an October 2001 examination with Dr. Robert Shapiro, the 
veteran reported that the metacarpophalangeal joint in the 
left non-dominant index finger was frequently painful.  He 
rubbed it with ointments, which made it feel better.  He also 
had cold intolerance in the hand.  He felt that the knuckle 
was shorter compared to the others.  Dr. Shapiro observed 
that the veteran's left non-dominant hand had full range of 
motion.  There was some shortening of the metacarpal to the 
index.  The metacarpal phalangeal joint was slightly 
prominent, but had full range of motion, and was stable.  His 
tip to palm index was zero.  Dr. Shapiro's diagnostic 
impression was that of an old fracture probably involving the 
metacarpophalangeal joint in the left index finger with 
probable early onset arthritis.  

In a report of a May 2002 examination of the veteran's left 
index finger and hand, Dr. Jan Bear observed that the veteran 
appeared to have a prominence dorsally and radially of the 
distal aspect of the second metacarpal, but the motion of the 
digit was full.  He had full extension and flexion, and 
neurovascularly the tip of the digit was intact.  The veteran 
described some intermittent discomfort in that area.  X-rays 
showed that the veteran had obvious post-traumatic change at 
the second metacarpophalangeal joint of the left index 
finger.  There was incongruity of that joint compatible with 
prior injury.  Dr. Bear's diagnostic assessment was left 
second metacarpophalangeal joint degenerative joint disease, 
post-traumatic in nature.  She advised the veteran that he 
would likely develop further osteoarthritic change at that 
joint that could require a fusion or joint replacement.

In an August 2003 letter supporting the veteran's claim for a 
compensable evaluation, Lori Daggett, a certified physician's 
assistant with Rodeo Family Medicine, noted that the veteran 
had experienced persistent left hand pain for many years.  
The veteran had reported that the hand frequently cramped up 
during his routine daily activities forcing him to warm it 
with heat and rest it in order to alleviate his symptoms.  He 
regularly used a variety of anti-inflammatory medications to 
quiet the pain.  An April 2003 X-ray showed a deformity at 
the second metacarpal head compatible with an old healed 
fracture with osteoporosis at the second metacarpophalangeal 
joint.

In a September 2003 letter to the veteran's employer, Ms. 
Daggett, recommended that the veteran be limited to lifting 
no more than 25 pounds at work because of his chronic left 
hand injury that had resulted in arthritis.  In a later 
September 2003 letter to VA, the veteran's manager confirmed 
that the veteran had been employed by the United States 
Postal Service for 25 years as a rural carrier, and that he 
did excellent work in spite of the pain that he endured due 
to his left hand.  The manager stated that a postal 
employee's duties required many hours of heavy lifting, 
handling mail, and constant use of hands.  The required 
amount of weight to be lifted by a rural carrier is 70 
pounds.  The veteran's lifting requirement was limited to 25 
pounds due to his injury.

In a May 2004 letter to VA on the veteran's behalf, Ms. 
Daggett noted that the veteran continued to be bothered by 
his left hand on a daily basis.  He seemed to be limited to 
brief durations of use and was less able to function at the 
same level of intensity as far as strength goes than in the 
past.  She recommended that he use a daily nonsteroidal anti-
inflammatory drug, and referred him to occupational/physical 
therapy for evaluation and management from their perspective.

In May 2006, the veteran was afforded a VA orthopedic 
examination of his left index finger and hand at the 
Albuquerque VAMC.  The examiner noted that he had reviewed 
the veteran's entire claims file.  He observed that the 
veteran's service medical records showed that the veteran's 
broken left index finger had been immobilized in a cast for 
four weeks after the fracture in 1968, and he felt this was a 
clinically significant fact.  The veteran reported that his 
left hand disorder had become progressively worse since 1968.  
There was overall decreased dexterity, with pain, weakness, 
and stiffness in the left index finger.  No ankylosis was 
observed, but there was deformity, shortening of the second 
left metacarpal at the metacarpophalangeal joint of the left 
index finger.  There was a gap on the left hand of more than 
two inches between the left index finger and the proximal 
transverse crease of the hand on maximal flexion of the 
finger.  The veteran's left hand strength and dexterity were 
observed to be not normal:  Grasping/moderate; 
pushing/moderate; pulling/mild; twisting/moderate; 
probing/moderate; touching/mild; and expression/mild.  As for 
writing, it was noted that the veteran was right hand 
dominant.  

Repetitive activity of the left hand and fingers did not 
cause further loss of motion.  Pain was the major factor 
causing loss of functional capabilities.  No facial grimacing 
was noted during repetitive activity, but was noted on 
passive motion of all joints of the left index finger.  Range 
of motion was normal in the metacarpophalangeal, proximal 
interphalangeal, and distal interphalangeal joints of the 
left ring and small fingers.  

X-Rays of the left hand showed foreshortening of the left 
second metacarpal bone with deformity of the head suggesting 
an old interarticular type fracture.  Relatively mild 
degenerative changes were seen at that joint.  Moderate 
degenerative changes of the first carpometacarpal joint were 
noted.  No acute fracture or abnormality was seen.  

The examiner's diagnosis was that the veteran had status-post 
fracture of the left index finger with limited motion, and 
degenerative joint disease of the second metacarpophalangeal 
joint of the left index finger.  He noted that it had 
significant effects on the veteran's usual occupation as a 
postal worker with problems with lifting and carrying, 
weakness or fatigue, decreased upper extremity strength, and 
pain.  He noted that the veteran had been placed on limited 
duty at work due to his inability to lift any significant 
weight.  There was also considerable loss of manual dexterity 
and fine motor coordination with the left hand.  Effects on 
daily activities were noted: chores/severe; shopping/severe; 
sports/prevents; recreation/severe; traveling/severe; 
feeding/mild; bathing/moderate; toileting/none; and 
grooming/moderate.

The examiner opined that the veteran's left index finger 
problem did affect the function of the other digits on the 
left hand.  He said that the left index finger problem was as 
likely as not comparable to an amputation of the left index 
finger with left second metacarpal resection.  He discussed 
how the disorder affected the veteran's fine motor movement 
and coordination in his left hand.  The veteran compensated 
for the loss of motion and pain mostly at the 
metacarpophalangeal joint of the left index finger by 
pinching with the long finger and thumb rather than the index 
finger and thumb, which was equivalent to an amputation 
through the left second metacarpal.  He noted that the 
veteran was employed by the postal service with modification 
of his position.  The veteran was a right hand dominant 
person, but the use of his left helper hand was required to 
function in his occupation.  He was obviously employable, but 
experienced considerable pain during and at the end of his 
work shift due to the necessity of using his left hand.

At the September 2004 hearing, the veteran's representative 
contended that a VA examination was needed in order to 
evaluate the severity of the veteran's left index finger 
disability.  In July 2005 the Board remanded the case to 
obtain a VA orthopedic examination of the veteran's left 
hand.  The Board notes that the veteran stated that had never 
sought treatment for his left index finger disorder until he 
filed his claim in June 2001.  He justified this delayed 
reaction to the fact that for years he had been medicating 
himself with alcohol, and after he stopped drinking, the 
symptoms became more noticeable.  It appears that the veteran 
did not file his claim until his symptoms were noticeably 
severe, and his complaints and descriptions of his symptoms 
have been similar since he filed his June 2001 claim for 
service connection.  In October 2001 Dr. Shapiro diagnosed 
the veteran with probable early onset arthritis.  Based on X-
rays, in May 2002 Dr. Bear diagnosed left second 
metacarpophalangeal joint degenerative joint disease, post 
traumatic in nature.  The Board notes that only a VA 
orthopedic physician, who reviewed the entire claims file, 
would have the knowledge of the applicable regulations to 
make a diagnosis that the veteran's left index finger 
disorder was comparable to an amputation of the left index 
finger with left second metacarpal resection.  As events 
occurred, the VA examination was not provided until May 2006.   
Based on the above reasons, the Board is persuaded that the 
veteran's symptoms in June 2001 were similar to those 
observed by the VA examiner in May 2006.  Despite the 
apparent differences in range of motion studies, it appears 
that the veteran very likely experienced pain and 
difficulties with use in 2001 in the same ways as 
demonstrated at the 2006 VA examination.

In August 2002, the rating criteria for finger disorders was 
amended.  Under both the new and old criteria, in effect 
prior to August 26, 2002, favorable or unfavorable ankylosis 
of the index finger warranted a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5225.  In the present case, the 
veteran had initially been awarded a noncompensable rating 
because the RO found no evidence of ankylosis.  While 
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006) specifically 
contemplates a rating based on a limitation of index finger 
motion (and the VA examiner noted there was a gap on the left 
hand of more than two inches between the left index finger 
and the proximal transverse crease of the hand on maximal 
flexion of the finger), there is no schedular basis for an 
evaluation in excess a 10 percent rating under that 
Diagnostic Code.  Therefore, based on the VA examiner's 
diagnosis that the veteran's left index finger problem was 
comparable to an amputation of the left index finger with 
left second metacarpal resection, the AMC awarded a 20 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5153 (2006). 

Under Diagnostic Code 5153, a 10 percent evaluation is 
warranted for amputation of the major or minor index finger 
through the middle phalanx or at distal joint; a 20 percent 
evaluation is warranted for amputation of the minor index 
finger if there is no metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto; or with metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. § 
4.71a, Diagnostic Code 5153.

In the present case, the veteran has been awarded the highest 
rating available for a disability that has been recognized to 
be the equivalent of amputation of his left (minor) index 
finger with left second metacarpal resection.  Separate 
ratings under Diagnostic Codes where there is overlapping 
symptomatology are not permitted.  38 C.F. R. § 4.14 (2006).  
Also see Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
While the Board is mindful of the need to consider the role 
of pain as it affects limitation of motion, inasmuch as the 
veteran has been awarded the highest evaluation possible for 
his left index finger disorder, the pain he suffers has been 
factored into the applicable rating schedule.  38 C.F.R. 
§§ 4.10, 4.14, 4.40, 4.45, 4.59 (2006).  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

For all the foregoing reasons, the Board's finds that, with 
resolution of reasonable doubt, the evidence favors the grant 
of an assignment of an initial evaluation of 20 percent, but 
no higher, for residuals of the veteran's broken left index 
finger, effective from June 11, 2001.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating than 20 percent have not 
been met since the time that the veteran was awarded service 
connection.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and, while his employment has 
been affected by restriction on the amount of weight he can 
lift, there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.


ORDER

An evaluation of 20 percent, but no higher, for residuals of 
the veteran's broken left index finger, effective from June 
11, 2001, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 20 percent effective from May 9, 2006, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


